Citation Nr: 1627241	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-26 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran served on active duty from June 1957 to November 1975.  He died in June 2009, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2010.


FINDINGS OF FACT

1.  The Veteran died in June 2009, at the age of 70 years.  The immediate cause of death was cardiopulmonary arrest, due to or as a metastatic lung cancer, due to or as a consequence of coronary artery disease, due to or as a consequence of emphysema.  

2.  At the time of his death, service connection was in effect for hearing loss and tinnitus, assigned respective 30 percent and 10 percent ratings; residuals of excision of basal cell carcinoma with facial scarring, assigned a 30 percent rating; left wrist fracture residuals, hypertrophied tonsils, and minimal varicose veins, each rated noncompensably disabling.  His combined disability evaluation at the time of his death was 60 percent.  

3.  None of the Veteran's service-connected disabilities played a causal role in his death.

4.  The disabilities which caused the Veteran's death were first shown many years after service and were unrelated to service, or to service-connected disabilities. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute to the Veteran's death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See December 2009 and August 2010 VA correspondence.  Neither the Appellant, nor her representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the claimant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  Post-service records identified by the Appellant were obtained.  After sending three (3) requests for records of the Veteran's post-service treatment as a retiree to the Womack Army Medical Center at Fort Bragg, with no response, the RO informed the Appellant that efforts to obtain the VA treatment records had been unsuccessful, and asked her to submit any such records in her possession.  She submitted records dated from 1994 to 2003.  The Board finds that further efforts to obtain records from Fort Bragg would be futile.  Although the Appellant was asked, in August 2010, to provide information regarding the Veteran's post-service treatment, she did not identify any treatment other than the Fort Bragg treatment and treatment from a private doctor for breathing problems, discussed below.  In particular, she did not provide any information concerning the Veteran's treatment for any of the listed causes of death, namely, coronary artery disease, lung cancer, and emphysema.  "The duty to assist is not always a one-way street.  If a [claimant] wishes help, [s]he cannot passively wait for it in those circumstances where [s]he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  

VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) is limited to claims for "disability compensation" and does not apply to cause-of-death claims.  See Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  Nevertheless, VA must still "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit," and such efforts may include obtaining a VA medical opinion in a cause-of-death case to help substantiate the appellant's claim.  See 38 U.S.C.A § 5103A(a)(1) (West 2014); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA is not required to provide such assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim."  See 38 U.S.C.A § 5103A(a)(2) (West 2014).

The appellant contends that the Veteran's death was caused or contributed to by upper respiratory infections/breathing problems that the Veteran had during service  However, for reasons that will be explained in greater detail below, there is no evidence that an event, injury, or disease occurred in service or during an applicable presumptive period for which the Veteran qualifies, or a credible indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service.  There is also no evidence that the appellant possesses the medical knowledge or expertise to present a competent medical opinion on this matter.  In short, there is no reasonable possibility that a VA medical opinion would aid in creating a "reasonable" or "substantial" doubt by placing such a relationship within "the range of probability as distinguished from pure speculation or remote possibility," which is the standard that must be met to grant the claim under the benefit-of-the-doubt rule.  See 38 C.F.R. § 3.102 (2015).  A medical opinion is not warranted.

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

According to the death certificate, the Veteran died in June 2009, at the age of 70 years.  The immediate cause of death was cardiopulmonary arrest, due to or as a metastatic lung cancer, due to or as a consequence of coronary artery disease, due to or as a consequence of emphysema.  His death occurred at home.

At the time of his death, service connection was in effect for hearing loss and tinnitus, assigned respective 30 percent and 10 percent ratings; residuals of excision of basal cell carcinoma with facial scarring, assigned a 30 percent rating; left wrist fracture residuals, hypertrophied tonsils, and minimal varicose veins, each rated noncompensably disabling.  His combined disability evaluation at the time of his death was 60 percent.  

The Appellant does not contend, nor is there any other indication that any of these service-connected disabilities played a part in the Veteran's death.  Instead, the Appellant contends that the Veteran had recurrent respiratory problems during service, which either represented the onset of emphysema, or otherwise caused breathing problems hastening the Veteran's death from lung cancer.  

Where a disability that caused the Veteran's death was not service-connected during his lifetime, service connection for the cause of death may nevertheless be granted if the evidence establishes that the disability causing death resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors or cardiovascular disease, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Appellant asserts that the Veteran had an "upper respiratory infection on medication" noted on his retirement physical.  Throughout his military career he had respiratory complaints even to his death which she contends was hastened or contributed to his death from emphysema and lung cancer.  

Service treatment records show that a retirement physical was performed on June 21, 1978; the examination report itself is not of record.  However, he was seen the day before the examination at the troop medical clinic for complaints concerning his throat, including a sore throat and swollen tonsils, and the condition was thought to be a possible strep infection.  These factors support the Appellant's contention that an "upper respiratory infection on medication" was noted on the retirement physical.  The evidence also shows that he had sore throat, tonsillitis, pharyngitis and strep throat noted on several occasions in service.  An upper respiratory infection was noted on at least one occasion, in October 1957.  
However, the evidence does not establish that these conditions contributed to any of the causes of the Veteran's death.  

The Appellant also contends that the Veteran was treated at the Joel Clinic at Fort Bragg shortly after his discharge from service in August 1978 for breathing problems.  Medical treatment records from Fort Bragg are not available for the period prior to 1994.  However, a VA examination was performed in October 1978, and, at that time, the Veteran did not report any breathing problems.  He did report that he had experienced much trouble with his tonsils in service, and service connection was granted for the hypertrophied tonsils shown on that occasion.  

Available records from the Womack Army Medical Center at Fort Bragg, including at the Joel Clinic, dated from 1994 to 2003, first show a lung abnormality in April 1998.  At that time, the Veteran complained of weakness and headache for three months.  He also had a chronic cough, and a 35-year smoking history.  A chest X-ray showed the lungs to have a modest interstitial pattern without focal air space disease, consistent with his smoking history.  No definite pulmonary nodules identified.  Cardiac size was within normal limits.  

The Appellant also identified S Pantelakos, M.D., as having treated the Veteran for breathing problems in retirement.  Records were received from Dr. Pantelakos, an ear, nose and throat specialist, but these only show treatment from February to May 2009, and he was not treating either emphysema or lung cancer.  When initially seen, the Veteran reported a history of obstructive sleep apnea in the past, and well as a new diagnosis of left lung cancer.  He underwent a sleep study, and a May 2009 letter noted he had a long history of obstructive sleep apnea, treated in the past with CPAP, UPPP, tracheostomy, and tongue reduction procedure.  The resumption of CPAP had not been smooth.  His situation had also been complicated by his having lung cancer, for which he was undergoing chemotherapy, but this was provided elsewhere.  

As noted above, the Veteran died the following month, and obstructive sleep apnea was not identified as a contributing or underlying factor to his death.  Indeed, it appears from the treatment records that the lung cancer may have affected the treatment for sleep apnea, rather than the reverse.  The Veteran did not claim service connection for obstructive sleep apnea during his lifetime, but, in any event, there is no indication that obstructive sleep apnea played in role in causing or hastening the Veteran's death.  

The Appellant contends that the Veteran had breathing problems ever since service.  For chronic diseases such as lung cancer, service connection may be established through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Careful consideration has been given to her personal assertions that the Veteran's death was caused or contributed to by upper respiratory infections/breathing problems that the Veteran had during service, and the Board finds her assertions of breathing problems to be credible.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  However, based on the Veteran's medical history reported in 2009, he had an extensive history of obstructive sleep apnea, which necessitated procedures involving his throat and upper respiratory tract, rather than the lungs.  It is not clear when emphysema was first diagnosed, but a chest X-ray in 1998, nearly 20 years after his separation from service, showed only modest interstitial pattern without focal air space disease, consistent with his smoking history.  Even then, there was no diagnosis of emphysema, and lung cancer was not shown for another 10 years after that.  

In sum, the Veteran was treated for a number of upper respiratory, throat, and tonsil problems in service, but no lower respiratory complaints or abnormalities were noted.  Shortly before his death in June 2009, he was noted to have a long history of obstructive sleep apnea, but the evidence does not indicate that obstructive sleep apnea affected the course of his lung cancer.  Lung cancer was noted as a recent diagnosis in February 2009, over 30 years after his discharge from service.  The other factors leading to his death noted on the death certificate, i.e., emphysema, coronary artery disease, and cardiopulmonary arrest, were not shown until years after service.  Further, although the Veteran served during the Vietnam era, in October 2010, the service department stated that there no evidence that the Veteran had served in Vietnam; as such, the presumptions applicable to Vietnam veterans are not for application.  See 38 U.S.C.A. § 1116.  

The Appellant's assertions are sincere, but as a layperson, she is not qualified to attribute the symptom of breathing problems to a specific condition, and she is attempting to recollect symptoms which occurred over a period of more than 30 years.  There is no medical evidence that tends to support her contentions.  Her personal opinion on this matter lacks competence as she is not shown to possess the medical training, experience, or expertise to provide such an opinion.  Indeed, the normal VA examination in October 1978 and the chest X-ray in 1998, which did not show a lung tumor, and showed only modest interstitial lung changes, weigh against her assertions.  Taken as a whole, the evidence is against the claim for service connection for the cause of the veteran's death.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Appellant's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   





ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


